Case 1:21-cv-08665-JHR-AMD Document 4 Filed 04/15/21 Page 1 of 1 PagelD: 35

JACOBS & BARBONE, P.A.
EDWIN J. JACOBS, JR. A PROFESSIONAL CORPORATION JOEL S. JUFFE
ejacobs@jacobsbarbone.law jiuffe@jacobsbarbone.law
ATTORNEYS AT LAW
LOUIS M. BARBONE DAVID CASTALDI
Ibarbone@jacobsbarbone.law deastaldi@jacobsbarbone.law

1125 PACIFIC AVENUE
ATLANTIC CITY, NEW JERSEY 08401
PHONE: (609) 348-1125

FAX: (609) 348-3774
WEBSITE: WWW. JACOBSBARBONE.LAW

April 15, 2021

Via ECF

Magistrate Judge Ann Marie Donio

United States District Court

Mitchell H. Cohen Bldg. & United States Court House
4‘ & Cooper Streets

Camden, New Jersey 08101

Re: Marty Small and LaQuetta Small v. Craig Callaway, et al.
Case No. 1:21-cv-08665-JHR-AMD
Our File No. 16,993

Dear Judge Donio:

On April 8, 2021, defendant Callaway filed a Notice to remove the above-captioned
matter to the Federal District Court. The matter was scheduled for an initial conference
on May 5, 2021 with Magistrate Judge Matthew J. Skahill. On April 12, 2021, we received
notice that the matter was reassigned to you and that the initial conference is rescheduled
for May 4, 2021.

The purpose of this letter is to inform you that plaintiffs challenge defendant
Callaway’s Notice of Removal and will file a Motion to Remand and supporting brief by
Friday, April 16, 2021. | would respectfully request that the scheduling conference set for
May 4, 2021 be adjourned until disposition of our motion. 1! have spoken with Mr.
Weininger and he consents to the requested adjournment. Thank you.

Respectfully submitted,

 

EJJ:Isg
cc: Daniel W. Weininger, Esquire
Marty & LaQuetta Small
